Citation Nr: 1637459	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO. 10-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disability, claimed as congestive heart failure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 
      
In May 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In September 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1. The Veteran has a current heart disability manifested by hypertensive heart disease. 

2. The Veteran did not experience a cardiac injury or disease in service. The Veteran's hypertensive heart disease did not have its onset during active service. 

3. Symptoms of hypertensive heart disease were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.

4. The Veteran's hypertensive heart disease is not causally or etiologically related to service.

5. The Veteran's hypertensive heart disease is not proximately caused or aggravated by service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart disease are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in May 2009, prior to the initial adjudication of the claim in January 2011. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The May 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, records from the Social Security Administration, a December 2010 VA examination report, an October 2014 addendum medical opinion, and the Veteran's statements, including his testimony at the May 2014 Board hearing. 

The Veteran was afforded a VA examination in December 2010, and an addendum medical opinion was obtained in October 2014. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Taken together, the VA examination and addendum opinion are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Hypertensive heart disease, as a cardiovascular-renal disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertensive heart disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Further, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes "ischemic heart disease," which includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e), Note (2). In contrast, "ischemic heart disease" does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id. The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. 38 C.F.R. § 3.309(e). 

Finally, service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310 (a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).
	
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Heart Disability

The Veteran contends that service connection is warranted for a heart disability. Specifically, the Veteran contends that his current heart disability is related to his active service, to include as due to exposure to Agent Orange. In the alternative, the Veteran contends that his heart disability is secondary to his service-connected diabetes mellitus. 

The Veteran has a current heart disability manifested by hypertensive heart disease. Following VA examination in December 2010, the VA examiner diagnosed mild hypertensive heart disease. The VA examiner confirmed the diagnosis in the October 2014 addendum medical opinion. The December 2010 VA examiner noted current symptoms of shortness of breath upon mild exertion and intermittent leg swelling. 

The Veteran's service records reflect that the Veteran served in the Republic of Vietnam from September 1965 to August 1966. The Veteran is, therefore, presumed to have been exposed to herbicides and is entitled to the presumptive service connection provisions. However, as discussed in detail below, the Veteran's hypertensive heart disease, as noted by the VA examiner, is not considered to be ischemic heart disease. Accordingly, presumptive service connection is not warranted; however, the Veteran is not precluded from establishing service connection for a heart disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

After a review of all the lay and medical evidence, the preponderance of the evidence is against a finding that the Veteran's hypertensive heart disease manifested during service or that the Veteran experienced chronic symptoms attributable to hypertensive heart disease during service. Service medical records do not reflect any diagnosis of or treatment for a heart disability or hypertension. The June 1967 service separation examination report documents a normal cardiovascular examination and a blood pressure within normal limits (110/70). In the accompanying Report of Medical History Form, the Veteran endorsed either current or a history of several symptoms, including chest pain and shortness of breath. However, the service physician provided no notation of current medical conditions. 

The preponderance of the evidence is against a finding that symptoms of hypertensive heart disease manifested to a compensable degree within one year of service or were continuous since service separation. The preponderance of the evidence is also against a finding that the Veteran's hypertensive heart disease is otherwise related to active service. Further, the preponderance of the evidence is against a finding that the Veteran's hypertensive heart disease is considered "ischemic heart disease," and therefore, not considered to be presumptively service-connected as due to exposure to herbicides. 

A December 1971 private medical record reflects that the Veteran presented with symptoms of dizziness and shortness of breath, symptoms the Veteran "has never had ... before." The private physician indicated that a heart examination revealed a normal sinus rhythm with no evidence of a murmur and normal heart sounds. The private physician diagnosed dizziness of unknown etiology and shortness of breath. 

An April 1973 private emergency department record reflects that the Veteran presented upon triage with symptoms of a racing heart beat, feeling faint, and head pressure. However, it appears that the Veteran left the emergency department prior to receiving treatment as notation on the treatment record reflects that the Veteran was not able to be found an hour later. 

A July 2004 VA emergency department treatment record reflects that the Veteran presented with symptoms of swollen feet for the preceding two days and decreased exercise tolerance; the Veteran denied chest pain and hypertension. A chest X-ray documented pulmonary vascular congestion consistent with mild congestive heart failure and an electrocardiogram documented a normal sinus rhythm with non-specific wave changes. The VA physician diagnosed congestive heart failure and coronary artery disease. 

The Veteran underwent a VA examination in October 2009 in connection with his claim of service connection for diabetes mellitus. At that time, the Veteran reported being diagnosed with hypertension in 2003 and congestive heart failure in 2004. The VA examiner noted no current complaints of chest pain or cardiac disease, but noted complaints of occasional leg edema and shortness of breath upon climbing one flight of steps or walking one-eighth of a mile. Following examination, the VA examiner indicated that the Veteran did not meet the clinical definition for diabetes. 

Upon VA heart examination in December 2010, the Veteran reported being diagnosed with congestive heart failure while traveling to visit his mother. The Veteran reported being prescribed a diuretic as treatment, but upon returning to his primary care physician, the diuretic was discontinued. The Veteran reported a diagnosis of hypertension since at least 2003. The VA examiner noted complaints of shortness of air with mild exertion and intermittent leg swelling. The VA examiner also noted that the Veteran was morbidly obese. The VA examiner specifically denied a history of myocardial infarction and any evidence of current or chronic congestive heart failure, with no episodes in the preceding year. Following examination, the VA examiner diagnosed systemic hypertension and mild hypertensive heart disease. The VA examiner opined that there is no evidence of ischemic heart disease. As rationale, the VA examiner indicated that diagnostic testing, including two echocardiograms, documented normal findings except for left ventricular hypertrophy, which was consistent with hypertensive heart disease. The VA examiner indicated that the diagnosis of congestive heart failure was made in the emergency department without a diagnostic echocardiogram and was not accompanied by a cardiac event. 

In October 2014, the VA examiner who conducted the December 2010 VA examination provided an addendum opinion in which she provided a lengthy review of the Veteran's medical history. The VA examiner opined that the Veteran's claimed disability was less likely than not incurred in or caused by an in-service injury, event, or illness. The VA examiner noted a lack of treatment for chest pain, hypertension, shortness of air, or lower extremity edema during service. The VA examiner identified the first documented treatment of hypertension as beginning in 2003; however, a contemporaneous echocardiogram indicated no evidence of cardiac disease. The VA examiner noted the 2004 diagnosis of coronary artery disease secondary to congestive heart failure, but indicated that this diagnosis was not substantiated with contemporaneous diagnostic testing. Follow-up diagnostic testing, including an echocardiogram, however, was normal. The VA examiner noted similar symptoms in 2008; however, the echocardiogram at the time demonstrated mild concentric left ventricular hypertrophy with normal ventricular function, which was confirmed by a 2012 echocardiogram. Additional diagnostic testing in 2013 and 2014 documented no evidence of ischemic heart disease. In conclusion, the VA examiner found no evidence to suggest that the Veteran has ischemic heart disease. The VA examiner further opined that the Veteran's current symptoms "are most likely related to a combination of his deconditioning due to his morbid obesity and his pulmonary restrictive disease." The VA examiner further indicated that hypothyroidism, peripheral vascular disease, and venous insufficiency may be additionally contributing to the Veteran's disability. 

The Veteran separated from service in July 1967. The preponderance of the evidence indicates that the Veteran was diagnosed with hypertension as early as 2003 and experienced an episode of congestive heart failure in 2004. The October 2009 VA examiner noted symptoms of shortness of breath and lower extremity swelling, but noted no evidence of cardiac disease. The December 2010 VA examiner diagnosed systemic hypertension and mild hypertensive heart disease. The record contains private medical records dated in the 1970s and 1980s with no mention of a diagnosis of or treatment for cardiac disease. Accordingly, symptoms of hypertensive heart disease did not manifest to a compensable degree within one year of discharge from service and were not continuous since service. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertensive heart disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hypertensive heart disease requires specialized training for a determination as to symptomatology, diagnosis, and causation, and is therefore, not susceptible to lay opinions on etiology. Consequently, the Veteran's statements that attempt to establish continuity of symptomatology or relate hypertensive heart disease to active service are of no probative value. 

There is no evidence of record of hypertensive heart disease during service or immediately following service. See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent). No medical professional has provided competent medical evidence linking the Veteran's hypertensive heart disease to any aspect of the Veteran's active service, to include his presumed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion. Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current hypertensive heart disease.

To the contrary, the VA examiner opined that the Veteran's hypertensive heart disease was less likely than not related to his active service. The VA examiner examined the Veteran, reviewed the claims file, and provided medical opinions supported by adequate rationale. The VA examiner's opinions are competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record.

As mentioned above, service connection is warranted on a presumptive basis due to exposure to herbicides for ischemic heart disease. For the purposes of the presumptive service connection provisions, "ischemic heart disease" includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e), Note (2). In contrast, "ischemic heart disease" does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. Id.

The December 2010 VA examiner opined that the Veteran does not have ischemic heart disease. In the October 2014 addendum medical opinion, the VA examiner detailed the Veteran's cardiac medical history and indicated that there is no evidence to suggest the Veteran ever had ischemic heart disease. There is no evidence indicating that the Veteran ever experienced a myocardial infarction, has undergone coronary bypass surgery, or has been diagnosed with angina. The VA examiner noted the July 2004 diagnosis of coronary artery disease, but opined that this diagnosis was provided by an emergency department physician and made without contemporaneous diagnostic testing. The VA examiner further noted that subsequent diagnostic testing, including multiple echocardiograms, have demonstrated no evidence of ischemic heart disease. Accordingly, the preponderance of the evidence is against a finding that the Veteran's hypertensive heart disease is considered within the definition of "ischemic heart disease" for the purposes of the presumptive service connection provisions associated with herbicide exposure. 

Finally, the preponderance of the evidence is against a finding that the Veteran's hypertensive heart disease is secondary to his diabetes mellitus. The Veteran underwent a VA examination in May 2011 in connection with his claim of service connection for diabetes mellitus. At that time, the Veteran reported hypertension, but denied chest pain or a history of a myocardial infarction. Following examination, the VA examiner diagnosed diabetes mellitus, but indicated that the Veteran's hypertension and mild hypertensive heart disease were not complications of his diabetes. As rationale, the VA examiner indicated that the cardiovascular diagnoses predated the diagnosis of diabetes and the Veteran did not demonstrate stage III hypertension. The VA examiner further indicated that the cardiovascular conditions were not worsened or increased by the Veteran's diabetes. The VA examiner's opinion is competent and probative medical evidence against the Veteran's claim. There are no conflicting competent medical opinions of record.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertensive heart disease in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for hypertensive heart disease may not be established. 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's hypertensive heart disease and either his active service or service-connected diabetes mellitus, the Board finds that service connection on either a direct or secondary basis may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claim of service connection, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disability, diagnosed as hypertensive heart disease, is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


